    Case: 1:20-cv-06186 Document #: 27 Filed: 05/12/21 Page 1 of 3 PageID #:89




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

Stacy Perez,                                 )
                           Plaintiff,        )
                                             )
               v.                            )   No. 20-cv-06186
                                             )
CITY OF CHICAGO, et. al.                     )   Judge John J. Tharp Jr., Presiding
                           Defendants.       )

                           Motion to Withdraw Counsel

NOW COMES one of Plaintiff’s Counsel, BRENDAN SHILLER, with the instant

motion to withdraw as counsel, and in support states as follows:

      1.       Counsel was one of multiple counsel to file an appearance on behalf of

Plaintiffs. Plaintiffs retained the SPJS Law firm to represent them. Counsel was not

lead attorney and plays a limited roll in prosecuting this case. The appearance was

primarily for tracking purposes as Counsel was the managing partner at SPJS Law.

      2.       SPJS Law is restructuring into two legally distinct firms with the

primary purpose of creating a legal firewall between counsel and lawsuits against

being prosecuted by SPJS Law against certain municipalities. Although the new law

firm will have a joint marketing agreement and agreement to share certain costs with

SPJS Law, they will be two distinct law firms with completely different ownership

and no shared revenue. The new firm will of which the undersigned counsel will

manage will be a transactional and marijuana compliance firm, and will not engage

in any Section 1983 or similar litigation.

      3.       Given that the undersigned counsel is effectively leaving the Section


                                             1
    Case: 1:20-cv-06186 Document #: 27 Filed: 05/12/21 Page 2 of 3 PageID #:90




1983 practice, and legally leaving the firm that was retained to represent Plaintiffs,

counsel is moving to withdraw.

      4.      There will be no impact on the prosecution of the case. All other

attorneys remain at SPJS Law, the firm that was retained to represent Plaintiff.

Jeanette Samuels was and remains the lead attorney from SPJS Law in this case. In

addition to Ms. Samuels, SPJS Law has two other partners with as much or likely

more litigation experience as the undersigned. If this case goes to trial, one of them

will file an appearance and join Ms. Samuels. Further, SPJS Law has other associates

and of counsel that will assist Ms. Samuels as necessary.

      WHEREFORE, Counsel seeks and order allowing him to withdraw his

appearance.



                                              Respectfully submitted,

                                              s/ Brendan Shiller

                                              Brendan Shiller
                                              Attorney for Defendant
                                              SPJS Law
                                              @ The Westside Center for Justice
                                              601 S. California
                                              Chicago IL 60612
                                              Brendan@shillerlaw.com
                                              312-226-4590




                                          2
    Case: 1:20-cv-06186 Document #: 27 Filed: 05/12/21 Page 3 of 3 PageID #:91




                                CERTFICATE OF SERVICE

      The undersigned, an attorney, certifies that he caused a true and correct copy of the

foregoing document to be served upon opposing counsel via CM/ECF.


                                            Respectfully Submitted,
                                                    _s/Brendan Shiller______
                                                    Brendan Shiller
                                                    Attorney for Plaintiff




                                               3
